internal_revenue_service number release date index numbers ------------------------------ -------------------- -------------------------- --------------------------- ----------------------------- in re----------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc corp - plr-116111-04 date date ----- ----- ------- --------------- -------------------------- ----------------------------- ----------------------------- corporation corporation ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- a b c d date state x dear ------------------ and of the internal_revenue_code the code the information submitted for consideration is summarized below state x corporation owns land and a building the building the building contains a residential units which are leased to tenant-stockholders and b commercial units commercial units which are currently leased to unrelated lessees corporation has outstanding one class of common_stock which is allocated to the residential units each holder of common_stock is entitled solely by reason of the ownership of such common_stock to occupy a residential unit pursuant to the terms of a in a letter dated date you requested rulings under sec_305 sec_307 sec_311 corporation is a cooperative_housing_corporation organized under the laws of ------------- i ii corporation proposes the following transaction to allocate shares of stock to the corporation will transfer newly issued shares of corporation's common_stock the new shares to llc which will be allocated to commercial units corporation will form a limited_liability_company llc with corporation as the sole member llc will not elect to be classified as other than a disregarded_entity iii corporation will then distribute all of the membership interests in llc pro plr-116111-04 proprietary lease with corporation as of date there were c shares of common_stock issued and outstanding and owned by d tenant-stockholders commercial units such shares to occupy commercial units for dwelling purposes pursuant to the terms of a proprietary lease with corporation as such they will be entitled to install facilities in commercial units for cooking sleeping and sanitation normally found in a residence transaction reasonable relationship to the ratio of the value of corporation’s equity in commercial units to the value of corporation’s equity in the building and the land of commercial units to residential use as a matter of right rata to corporation's tenant-stockholders llc will not elect to be classified as other than a partnership the following representations have been made in connection with the proposed owners of the new shares will be entitled solely by reason of the ownership of the local zoning law and building regulations currently permit modification it would be reasonable to convert commercial units to residential use the number of new shares allocated to commercial units will bear a a b c sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under ' b or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification plr-116111-04 sec_301_7701-3 provides that unless it elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner in revrul_99_5 1999_1_cb_434 situation llc which for federal tax sec_216 provides that in the case of a tenant-stockholder as defined in purposes is disregarded as an entity separate from its owner is converted to a partnership when the new member b purchases an interest in the disregarded_entity from the owner a b’s purchase of of a’s ownership_interest in the llc is treated as the purchase of a interest in each of llc’s assets which are treated as held directly by a for federal tax purposes immediately thereafter a and b are treated as contributing their respective interests in those assets to a partnership in exchange for ownership interests in the partnership subsection b there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of-- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted-- a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated means a corporation-- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_216 provides that the term tenant-stockholder means a person sec_216 provides that the term cooperative_housing_corporation sec_1_216-1 provides in relevant part that in order to qualify as a revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require plr-116111-04 cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reason of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right the facts and circumstances generally conversion will be reasonable where the unit is structurally similar to existing residential units in the building has ready access to plumbing and utility sources and the cost of converting the unit to residential use is not disproportionate to the fair_market_value the unit would have if the unit were sold as a residence revrul_90_35 above standards and provided corporation satisfies the requirements of sec_216 c and d we conclude as follows accordingly corporation will be treated as the owner for federal tax purposes of the new shares held by llc the distribution by corporation of the llc interests will be treated as a distribution by corporation of the llc assets the new shares immediately after the distribution the stockholders of corporation will be treated as whether conversion of a unit to residential use is reasonable will depend on all based upon the information submitted representations made applying the initially llc will be treated as an entity disregarded from its owner plr-116111-04 contributing the new shares to a new llc new llc unless it elects otherwise new llc will be treated as a partnership for federal tax purposes the distribution of new shares of corporation’s stock by corporation attributable to commercial units in the building and the grant of proprietary leases appurtenant to those shares will not cause corporation to fail to satisfy the requirements of sec_216 of the code the proposed distribution by corporation of the new shares will be a non- taxable stock_distribution excluded from the gross_income of the tenant-stockholders sec_305 in the recognition of gain_or_loss by corporation sec_311 immediately prior to the proposed distribution by corporation of the new shares will be allocated between the stock held immediately prior to the distribution and the new shares received in the distribution in proportion to the fair_market_value of the stocks of each immediately after the distribution sec_307 and sec_1_307-1 the proposed distribution by corporation of the new shares will not result the basis of the stock in corporation held by a tenant-stockholder the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 or whether purchasers of stock qualify as tenant-stockholders within the meaning of sec_216 in addition we express or imply no opinion concerning the tax consequences of sec_721 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file in this office a copy of this ruling by __________________________________ mark s jennings chief branch sincerely yours associate chief_counsel corporate ---------------------------------- plr-116111-04 letter will be forwarded to your representatives cc -------------------------------------------------------- --------------------------------- ---------------------------------------------- -------------------------------------- -------------------------------------------------------- --------------------------------- ---------------------------------------------- --------------------------------------------------------------------------------------------------- --------------------------------------------- ------------------------------------------- --------------------------------
